

Exhibit 10.1




SECOND AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
THIS SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is
dated as of March 11, 2019 between ENPRO INDUSTRIES, INC., a North Carolina
corporation (the “Company”) with its principal place of business in Charlotte,
North Carolina, and STEPHEN E. MACADAM (“Executive”) to amend the Executive
Employment Agreement dated as of March 10, 2008 between the Company and
Executive (the “Initial Agreement”), as amended by the Amendment to Executive
Employment Agreement dated as of August 4, 2010 between the Company and
Executive (the Initial Agreement as so amended is referred to as the
“Agreement”). Terms not otherwise defined herein have the meanings given to them
in the Agreement.
RECITALS
WHEREAS, on this date hereof the Executive has communicated to the Company his
final decision to retire as the Chief Executive Officer and President of the
Company on July 29, 2019 and his willingness to continue to serve as an employee
of the Company through February 29, 2020 to facilitate the transition of the
leadership of the Company; and
WHEREAS, the Company wishes to retain the Executive’s services for those
purposes from July 29, 2019 through February 29, 2020; and
WHEREAS, the Executive and the Company desire to amend the Agreement to provide
for the terms of the Executive’s retirement on this basis;
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Amendment of Employment Agreement. The Agreement is hereby amended to provide
that:
(a)    Effective as of the close of business on July 29, 2019, Executive shall
retire, and therefore be deemed to have resigned from and cease to serve, as the
Company’s Chief Executive Officer and President, and from that time until
February 29, 2020 the Company shall employ Executive, subject to the terms and
conditions of the Agreement, as Vice Chairman. As Vice Chairman, Executive shall
receive base salary at the same rate as is currently paid by the Company to
Executive, and he shall report to the Board and provide such assistance to the
Chief Executive Officer of the Company to facilitate the transition in
leadership of the Company as the Board and the Chief Executive Officer of the
Company may reasonably request.
(b)    Executive shall not be included in management’s slate for election as a
member of the Board at the 2020 annual meeting of shareholders and shall not
participate in the Company’s Senior Executive Annual Performance Plan and LTIP
Plan with respect to awards to be made for,





--------------------------------------------------------------------------------




or for performance cycles beginning in, 2020 and shall not participate in awards
of restricted stock units or other equity awards to be made after the date
hereof under any equity compensation plan of the Company.
(c)    Executive’s retirement as an employee on February 29, 2020 shall be
deemed to be a resignation of employment by the Executive on that date for the
purposes of the Agreement and under all compensation and benefits awards, plans
and policies of the Company, except to the extent that the Agreement and such
compensation and benefits awards, plans and policies provide for differing
treatment for termination of employment by retirement in which case, except as
provided herein, it shall be deemed to be a qualifying retirement on that date.
(d)    The foregoing shall supersede any provision to the contrary set forth in
the Agreement.
2.    Treatment of Outstanding Awards. The Company and Executive hereby amend
all agreements for outstanding awards made to Executive under the LTIP Plan,
both for awards payable in cash and awards payable in shares of the Company’s
common stock, to provide that in determining the amount of proration of such
awards upon Executive’s retirement the effective date of such retirement shall
be December 31, 2019 notwithstanding Executive’s continued employment to
February 29, 2020. For example, if Executive continues employment until the
February 29, 2020 retirement date, the pro-rations in the preceding sentence
shall be (i) 12/36 for purposes of the LTIP awards for the 2019 - 2021 LTIP
performance cycle and (ii) 24/36 for purposes of the LTIP awards for the 2018 -
2020 LTIP performance cycle; with the LTIP awards for the 2017 – 2019 LTIP
performance cycle having been fully vested. For the sake of clarity, the Company
and Executive agree that with respect to any outstanding awards of restricted
stock units awarded to Executive under the Company’s Amended and Restated 2002
Equity Compensation Plan, in determining the amount of proration of such awards
upon Executive’s retirement the effective date of such retirement shall be the
date his employment ceases upon retirement (anticipated to be February 29,
2020). For example, if Executive continues employment until the February 29,
2020 retirement date, the pro-rations in the preceding sentence shall be (i)
12/36 for purposes of the restricted stock units awarded on February 12, 2019
and (ii) 24/36 for purposes of the restricted stock units awarded on February
12, 2018; with all restricted stock units awarded on February 13, 2017 having
been fully vested.
3.    License of Certain Works.
(a)    The Company hereby grants to Executive and his affiliates a perpetual,
nonexclusive, worldwide, non-transferable, sublicenseable right and license to
reproduce, publicly perform, display, transmit and distribute written works and
materials related to the field of human development and organizational design
created by Executive during his employment with the Company (the “Works”),
including the right to translate, alter, modify and create derivative works of
such Works through all media now known or hereinafter developed.
(b)    The Company reserves all rights not expressly granted to Executive under
this paragraph 3. No use by the Company of the Works in any medium or manner
will be deemed to interfere with the permissions made to Executive and his
affiliates by the Company hereunder.


2



--------------------------------------------------------------------------------




Except for the license in the Works expressly granted to Executive and his
affiliates hereunder, Executive acknowledges that all right, title and interest
in and to the Works are owned and controlled by Company. Executive shall ensure
that the use of the Works by him and/or by his affiliates is marked with
appropriate copyright notices as may be specified by the Company from time to
time.
4.    Choice of Law. This Amendment is to be governed by the substantive law of
the State of North Carolina without regard to the conflict-of-laws principles
thereof.
5.    Remainder Unchanged. The provisions of the Agreement and any award
agreements under the LTIP Plan unchanged by this Amendment shall remain in full
force and effect.
6.    Counterparts. This Amendment may be executed in separate counterparts,
each of which is to be deemed to be an original and both of which taken together
are to constitute one and the same agreement. Facsimile execution and delivery
of this Amendment by either party shall constitute a legal, valid and binding
execution and delivery of this Amendment.


3



--------------------------------------------------------------------------------




The parties are signing this Amendment as of the date set forth on the first
page of this Amendment.
ENPRO INDUSTRIES, INC.


By:
/s/ J. Milton Childress II
 
J. Milton Childress II
 
Executive Vice President and Chief
 
Financial Officer
 
 
 
By:
/s/ Robert S. McLean
 
Robert S. McLean
 
Executive Vice President, General Counsel
 
and Secretary
 
 
 
 
 
 
 
 
 
/s/ Stephen E. Macadam
STEPHEN E. MACADAM













4

